Jackson, Chief Justice.
. This case presents the single question whether a mandamus should have been issued .against the marshal of Atlanta requiring him to transiera tax fi.fa. .for city taxes to the applicant. The marshal had received the city tax due from W. H. Venable and transferred the tax execution ■to him, and we think that the judge of thesuperior court was clearly right in ruling that he had nothing further to do with it as the collecting officer of the city. The transferree had acquired by the transfer all the rights of the city to the fi. fa. The paper was his, as much as it had been before the city’s, property, and it was for him thenceforth to enforce it.
Such is the plain provision of the act of 1872. Code, §891. It enacts that the “ transferee shall have the same rights as to enforcing said execution and priority of payment as might have been exercised or claimed before said transfer.” These words convey the title out of the city into the first transferree, and.so far as the officer of the city for collecting taxes for it is concerned, his functions were at an end.
The section of the Code does not even make it necessary that the city’s name be used; if it did, it would be for the. use of the transferree and merely .nominal. All *339that the marshal could be required to do is to levy and make the money on the fi. fa. as the levying officer of the city by order of the transferree, just as the sheriff would do in ordinary executions when transferred; and when that is done the execution is satisfied. If the transferree wished to transfer it, that is another question,' and would be his business, and concern him only.
Judgment affirmed.